Exhibit 10.1

UNISYS CORPORATION

2016 LONG-TERM INCENTIVE AND EQUITY COMPENSATION PLAN

The purpose of the Plan is to provide (i) designated employees of the Company
and its subsidiaries and (ii) non-employee members of the Board with the
opportunity to receive grants of incentive stock options, nonqualified stock
options, stock appreciation rights, stock awards, stock units, other
equity-based awards and incentive awards. The Company believes that the Plan
will support the Company’s ongoing efforts to attract, retain and develop
exceptional talent and enable the Company to provide incentives directly linked
to the Company’s short and long-term objectives and linked to increases in
shareholder value.

The Plan is a successor to the Prior Plans. No additional grants will be made
under the Prior Plans after the Effective Date. Outstanding grants under the
Prior Plans shall continue in effect according to their terms, consistent with
the Prior Plans.

Capitalized terms used in the Plan shall have the definitions specified or
otherwise referenced in Section 27 below.

SECTION 1.    ADMINISTRATION

(a) Committee. The Plan shall be administered and interpreted by a committee
consisting of members of the Board, which shall be appointed by the Board (the
“Committee”). The Committee shall consist of two or more persons who are
“outside directors” as defined under section 162(m) of the Code, and related
Treasury regulations, “non-employee directors” as defined under Rule 16b-3 under
the Exchange Act, and “independent directors” as determined in accordance with
the independence standards established by the stock exchange on which the Common
Stock is at the time primarily traded. However, the Board may ratify or approve
any grants as it deems appropriate, and the Board shall approve and administer
all grants made to non-employee directors. The Committee may delegate authority
to one or more subcommittees or one or more officers, as it deems appropriate,
provided, however, that any delegation to one or more officers of the Company
shall be subject to such guidelines as prescribed by the Committee and shall
only apply to Grantees who are not subject to Section 16 of the Exchange Act and
who are not “covered employees” within the meaning of section 162(m) of the
Code. To the extent the Board, a subcommittee or one or more officers
administers the Plan, references in the Plan to the “Committee” shall be deemed
to refer to such Board, subcommittee or officer.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine who from among the Eligible Participants will receive Awards under
the Plan, (ii) determine the type, size and terms and conditions of the Awards
to be made under the Plan, (iii) determine the time when the Awards will be made
and the duration of any applicable exercise, vesting or restriction period,
including the criteria for exercisability, vesting and the restriction period
and the acceleration of exercisability, vesting and lapse of a restriction
period, (iv) amend the terms and conditions of any previously issued Award,
subject to Section 18 below, (v) determine any restrictions on resale applicable
to the shares to be issued or transferred pursuant to the Award, (vi) determine
whether any Award shall be subject to any non-competition, non-solicitation,
confidentiality, clawback or other

 

1



--------------------------------------------------------------------------------

covenants, and (vii) deal with any other matters arising under the Plan. The
Committee may accelerate the vesting of any Awards at any time for any reason
and may provide for complete or partial exceptions to any service or performance
requirement as it deems appropriate.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, procedures, regulations,
agreements and instruments for implementing the Plan and for the conduct of its
business as it deems necessary or advisable, in its sole discretion. The
Committee’s interpretations of the Plan and all determinations made by the
Committee pursuant to the powers vested in it hereunder shall be conclusive and
binding on all persons having any interest in the Plan or in any Awards granted
hereunder. All powers of the Committee shall be executed in its sole discretion,
in the best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Grantees. No person acting under this Section 1 shall be held liable for any
action or determination made with respect to the Plan or any Award under the
Plan, except for the willful misconduct or gross negligence of such person.

(d) Delegation of Administration. The Committee may delegate certain
administrative matters under the Plan to such officer or officers of the Company
as determined in the Committee’s discretion, and such administrator(s) may have
the authority to execute and distribute Award Agreements in accordance with the
Committee’s determinations, to maintain records relating to the granting,
vesting, exercise, forfeiture or expiration of Awards, to process or oversee the
issuance of shares or cash upon the exercise, vesting and/or settlement of an
Award, and to take such other administrative actions as the Committee may
specify. Any delegation by the Committee pursuant to this subsection shall be
subject to and limited by applicable law or regulation, including without
limitation the rules and regulations of the New York Stock Exchange or such
other securities exchange on which the Common Stock is then listed.

SECTION 2.    AWARDS

(a) Awards under the Plan may consist of grants of Incentive Stock Options as
described in Section 5, Non Qualified Stock Options as described in Section 5
(Incentive Stock Options and Non Qualified Stock Options are collectively
referred to as “Options”), SARs as described in Section 6, Stock Awards as
described in Section 7, Stock Units (including Dividend Equivalents) as
described in Section 8, Other Equity Awards as described in Section 9 and
Incentive Awards as described in Section 10 (hereinafter collectively referred
to as “Awards”).

(b) All Awards shall be subject to such terms and conditions as the Committee
deems appropriate and as are specified in writing by the Committee to the
Grantee in the Award Agreement.

(c) All Awards shall be made conditional upon the Grantee’s acknowledgement, in
writing or by acceptance of the Award, that all decisions and determinations of
the Committee shall be final and binding on the Grantee, his or her
beneficiaries and any other person having or claiming an interest under such
Award. Awards under a particular Section of the Plan need not be uniform as
among the Grantees.

 

2



--------------------------------------------------------------------------------

SECTION 3.    SHARES SUBJECT TO THE PLAN

(a) Shares Authorized. Subject to adjustment as described in subsection (d), the
total aggregate number of shares of Common Stock that may be issued or
transferred under the Plan is the sum of the following: (i) 2,500,000 shares,
plus (ii) shares subject to outstanding awards under the Prior Plans immediately
prior to the Effective Date, to the extent that such awards terminate, expire,
or are cancelled, forfeited, exchanged, or surrendered without having been
exercised, vested or paid under the applicable Prior Plan on or after the
Effective Date, plus (iii) the aggregate number of shares remaining available
for issuance under the Prior Plans immediately prior to the Effective Date that
are not subject to outstanding awards under the Prior Plans immediately prior to
the Effective Date (the “Plan Limit”); provided that in no event shall the Plan
Limit exceed 8,100,000 shares of Common Stock, and provided further that, for
purposes of clauses (ii) and (iii), (x) the Plan Limit shall not include shares
of Common Stock surrendered in payment of the exercise price of outstanding
options under any Prior Plan, shares withheld or surrendered for payment of
taxes with respect to outstanding awards of any type under any Prior Plan, and
shares repurchased by the Company on the open market with the proceeds of the
exercise price of outstanding options under any Prior Plan, and (y) if stock
appreciation rights outstanding under any Prior Plan are exercised and settled
in Common Stock, the full number of shares subject to such stock appreciation
rights shall not be again available for issuance under the Plan, without regard
to the number of shares issued upon settlement of the stock appreciation rights.

(b) Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Common Stock or reacquired shares of Common
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. The issuance of any shares of Common Stock shall result in a
reduction of the number of shares of Common Stock available for Awards. If and
to the extent Options or SARs granted under the Plan terminate, expire or are
canceled, forfeited, exchanged or surrendered without having been exercised, and
if and to the extent that any Stock Awards, Stock Units, Other Equity Awards or
Incentive Awards are forfeited or terminated, or otherwise are not paid in full,
the shares reserved for such Awards shall again be available for purposes of the
Plan. To the extent that any Awards are designated in an Award Agreement to be
paid in cash, and not in shares of Common Stock, such Awards shall not count
against the Plan Limit. Shares of Common Stock surrendered in payment of the
exercise price of an Option, shares withheld or surrendered for payment of taxes
with respect to any Award, and shares repurchased by the Company on the open
market with the proceeds of the exercise price of Options, shall not be
available for re-issuance under the Plan. If SARs are exercised and settled in
Common Stock, the full number of shares subject to the SARs shall be considered
issued under the Plan, without regard to the number of shares issued upon
settlement of the SARs. The preceding provisions of this subsection (b) shall
apply only for purposes of determining the aggregate number of shares of Common
Stock that may be issued under the Plan, but shall not apply for purposes of
determining the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Grantee under the Plan.

(c) Individual Limits.

(i) The maximum aggregate number of shares of Common Stock with respect to which
Awards may be made under the Plan to any individual during any calendar year is
1,000,000 shares, subject to adjustment as described in subsection (d) below.

 

3



--------------------------------------------------------------------------------

(ii) The maximum aggregate number of shares of Common Stock with respect to
which Stock Awards, Stock Units, Dividend Equivalents, Other Equity Awards or
Incentive Awards may be granted under the Plan to any individual during any
calendar year as Performance-Based Awards under Section 11 is 1,000,000 shares,
subject to adjustment as described in subsection (d).

(iii) A Grantee may not accrue Dividend Equivalents, or receive Incentive
Awards, granted as Performance-Based Awards during any calendar year that are
payable in cash, for an Award measured with respect to a performance period of
one year or less in excess of $5,000,000.

(iv) A Grantee may not accrue Dividend Equivalents, or receive Incentive Awards,
granted as Performance-Based Awards during any calendar year that are payable in
cash, for an Award measured with respect to a performance period of more than
one year in excess of $10,000,000.

(v) The foregoing individual limits shall apply without regard to whether such
Awards are to be paid in shares of Common Stock or cash.

(d) Adjustments. If there is any change in the number or kind of shares of
Common Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Common Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Common
Stock available for issuance under the Plan, the maximum number of shares of
Common Stock for which any individual may receive Awards in any year as set
forth in subsection (c) above, the kind and number of shares covered by
outstanding Awards, the kind and number of shares issued or transferred and to
be issued or transferred under the Plan and the price per share or the
applicable market value of such Awards shall be equitably adjusted by the
Committee, in such manner as the Committee deems appropriate, to reflect any
increase or decrease in the number of, or change in the kind or value of, the
issued shares of Common Stock to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under the Plan and such
outstanding Awards, provided, however, that any fractional shares resulting from
such adjustment shall be eliminated. In addition, in the event of a Change in
Control of the Company, the provisions of Section 15 of the Plan shall apply.
Any adjustments to outstanding Awards shall be consistent with section 409A or
424 of the Code, to the extent applicable. Any adjustments determined by the
Committee shall be final, binding and conclusive.

SECTION 4.    ELIGIBILITY FOR PARTICIPATION

(a) Eligible Participants. All Employees and Non-Employee Directors shall be
eligible to participate in the Plan (referred to individually as an “Eligible
Participant” and collectively as “Eligible Participants”).

(b) Selection of Grantees. The Committee shall select the Eligible Participants
to receive Awards, type of Award and the number of shares of Common Stock
subject to each Award

 

4



--------------------------------------------------------------------------------

in such manner as the Committee determines. Eligible Participants who receive
Awards under this Plan shall hereinafter be referred to as “Grantees.”

(c) Continued Service. For purposes of this Plan, unless provided otherwise by
the Committee in the Award Agreement, a Grantee’s employment or service will not
be deemed to have terminated merely because of a change in the capacity in which
the Grantee renders service to the Employer as an employee or non-employee
member of the Board or a change in the Employer entity for which the Grantee
renders such service, provided that there is no interruption or termination of
the Grantee’s continuous employment or service to the Employer.

SECTION 5.    OPTIONS

(a) General Requirements. The Committee may grant Options to an Eligible
Participant upon such terms as the Committee deems appropriate under this
Section 5.

(b) Number of Shares. The Committee shall determine the number of shares of
Common Stock that will be subject to each Award of Options to an Eligible
Participant.

(c) Type of Option, Price and Term.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Non Qualified Stock Options that are not intended to so qualify or any
combination of Incentive Stock Options and Non Qualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees of the Company or its subsidiaries, as
defined in section 424 of the Code. Non Qualified Stock Options may be granted
to any Eligible Participant.

(ii) The purchase price (the “Exercise Price”) of Common Stock subject to an
Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value of a share of Common Stock on the date the Option is
granted; provided, however, that an Incentive Stock Option may not be granted to
an Employee who, at the time of grant, owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
subsidiary of the Company, as defined in section 424 of the Code, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of a
share of Common Stock on the date of grant.

(d) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any subsidiary of the Company, as defined in
section 424 of the Code, may not have a term that exceeds five years from the
date of grant.

(e) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, as may be determined by the Committee and
specified in the Award Agreement; provided, that Options shall be subject to
time-based vesting over a period of not less than one year and/or
performance-based vesting over a performance period of not less than one year.
The Committee may grant Options that are subject to achievement of performance
goals or other conditions.

 

5



--------------------------------------------------------------------------------

(f) Effect of Termination of Service. Except as provided in the Award Agreement,
an Option may only be exercised while the Grantee is employed by, or providing
service to, the Employer.

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (i) by certified or bank check or such other instrument as the
Committee may permit, (ii) with the approval of the Committee, by delivering
shares of Common Stock owned by the Grantee (including Common Stock acquired in
connection with the exercise of an Option, subject to such restrictions as the
Committee deems appropriate) and having a Fair Market Value on the date of
exercise equal to the Exercise Price or by attestation (on a form prescribed by
the Committee) to ownership of shares of Common Stock having a Fair Market Value
on the date of exercise equal to the Exercise Price, (iii) payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, (iv) with approval of the Committee, by surrender of all or any
part of the vested shares of Common Stock for which the Option is exercisable to
the Company for an appreciation distribution payable in shares of Common Stock
with a Fair Market Value at the time of the Option surrender equal to the dollar
amount by which the then Fair Market Value of the shares of Common Stock subject
to the surrendered portion exceeds the aggregate Exercise Price payable for
those shares, (v) by such other method as the Committee may approve, to the
extent permitted by applicable law, or (vi) by any combination of the foregoing.
Shares of Common Stock used to exercise an Option shall have been held by the
Grantee for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due (pursuant to
Section 13) at such time as may be specified by the Committee. No person shall
have any rights as a stockholder with respect to any shares of Common Stock
covered by an Option unless and until such person shall have become the holder
of record of such share, and, except as otherwise permitted in Section 3(d)
hereof, no adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property or distributions or other rights)
in respect of such share for which the record date is prior to the date on which
such person shall have become the holder of record thereof.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Common Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a subsidiary, as defined in section 424 of
the Code, exceeds $100,000, then the Option, as to the excess, shall be treated
as a Non Qualified Stock Option. An Incentive Stock Option shall not be granted
to any person who is not an Employee of the Company or a subsidiary (within the
meaning of section 424 of the Code). The aggregate number of shares of Common
Stock that may be issued under the Plan as Incentive Stock Options is 2,500,000
shares, subject to adjustment as described in Section 3(d), and all shares
issued under the Plan as Incentive Stock Options shall count against the Plan
Limit.

SECTION 6.    STOCK APPRECIATION RIGHTS

(a) General Requirements. The Committee may grant SARs to an Eligible
Participant. The Committee shall establish the number of shares and the terms of
the SAR at the time the SAR is granted.

 

6



--------------------------------------------------------------------------------

(b) Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to, or
greater than, the Fair Market Value of a share of Common Stock as of the date of
grant of the SAR.

(c) Exercisability; Term.

(i) A SAR shall be exercisable during the period specified by the Committee in
the Award Agreement and shall be subject to such vesting and other restrictions
as may be specified in the Award Agreement, consistent with the Plan, provided,
however, that SARs shall be subject to time-based vesting over a period of not
less than one year and/or performance-based over a performance period of not
less than one year. The Committee may grant SARs that are subject to achievement
of performance goals or other conditions. No SAR shall be exercisable later than
ten years after the date of grant.

(ii) SARs may only be exercised while the Grantee is employed by, or providing
service to, the Employer or during the applicable period after termination of
employment or service as set forth in the Award Agreement.

(d) Exercise of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for a SAR
is the amount by which the Fair Market Value of the underlying Common Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as specified
in the Award Agreement.

(e) Form of Payment. The Committee shall determine whether the appreciation in a
SAR shall be paid in the form of cash, shares of Common Stock or a combination
of the two, in such proportion as the Committee deems appropriate. For purposes
of calculating the number of shares of Common Stock to be received, shares of
Common Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Common Stock are to be received upon exercise of a SAR,
cash shall be delivered in lieu of any fractional share.

SECTION 7.    STOCK AWARDS

(a) General Requirements. The Committee may issue or transfer shares of Common
Stock to an Eligible Participant under a Stock Award, upon such terms and
conditions as the Committee deems appropriate under this Section 7. Shares of
Common Stock issued or transferred pursuant to Stock Awards may be issued or
transferred for cash consideration or for no cash consideration and be subject
to restrictions or to no restrictions, as determined by the Committee. Each
Stock Award shall be subject to such terms and conditions as shall be determined
by the Committee and as set forth in the Award Agreement, including, without
limitation, restrictions based upon the sale or other disposition of such
shares, vesting conditions that lapse based on the passage of time, achievement
of certain performance conditions or as otherwise determined by the Committee
and the right of the Company to reacquire such shares for no consideration upon
termination of the Grantee’s employment within specified periods. The period of
time during which the Stock Awards will remain subject to restrictions will be
designated in the Award Agreement as the “Restriction Period.”

(b) Number of Shares. The Committee shall determine the number of shares of
Common Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

 

7



--------------------------------------------------------------------------------

(c) Requirement of Employment or Service. Unless provided otherwise in the Award
Agreement, if the Grantee ceases to be employed by, or provide service to, the
Employer during a period designated in the Award Agreement as the Restriction
Period, or if other specified conditions are not met, the Stock Award shall
terminate as to all shares covered by the Award as to which the restrictions
have not lapsed, and those shares of Common Stock must be immediately returned
to the Company. The Committee may, however, provide for complete or partial
exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a successor under
Section 14. To the extent that the Company determines to issue certificates,
each certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Award. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Committee may determine that the Company will not issue certificates for
Stock Awards until all restrictions on such shares have lapsed, or that the
Company will retain possession of any certificates for Stock Awards until all
restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Grantee shall have the right to vote
shares of Stock Awards and to receive any dividends or other distributions paid
on such shares during the Restriction Period. The Committee may determine that
dividends on Stock Awards shall be withheld while the Stock Awards are subject
to restrictions and that the dividends shall be payable only upon the lapse of
the restrictions on the Stock Awards, or on such other terms as the Committee
determines. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated dividends may accrue interest, as determined by the Committee, and
shall be paid in cash, shares of Common Stock or in such other form as dividends
are paid on Common Stock, as determined by the Committee.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Committee.

SECTION 8.    STOCK UNITS

(a) General Requirements. The Committee may grant Stock Units representing one
or more shares of Common Stock to Eligible Participants, upon such terms and
conditions as the Committee deems appropriate under this Section 8, consistent
with the Plan.

(b) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive a share of Common Stock or an amount based on the value of a share of
Common Stock, if specified conditions established by the Committee are met. All
Stock Units shall be credited to bookkeeping accounts established on the
Company’s records for purposes of the Plan.

(c) Terms of Stock Units. The Committee may grant Stock Units that are payable
if specified performance goals or other conditions are met or under other
circumstances. Stock Units may be paid at the end of a specified vesting or
performance period or other

 

8



--------------------------------------------------------------------------------

period, or payment may be deferred to a date authorized by the Committee. The
Committee shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units. A Stock Unit granted by the
Committee shall provide for payment in shares of Common Stock, cash or a
combination thereof and shall be made in accordance with the terms and
conditions prescribed or authorized by the Committee. The Committee shall
specify in writing the maximum number of shares that can be issued under the
Stock Units.

(d) Requirement of Employment or Service. Unless provided otherwise in the Award
Agreement, if the Grantee ceases to be employed by, or provide service to, the
Employer during a specified period, or if other conditions established by the
Committee are not met, the Grantee’s Stock Units shall be forfeited. The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

(e) Payment With Respect to Stock Units. Payments with respect to Stock Units
shall be made in cash, in Common Stock or in a combination of the two, as
determined by the Committee.

(f) Dividend Equivalents. The Committee may grant Dividend Equivalents in
connection with Stock Units, under such terms and conditions as the Committee
deems appropriate. Dividend Equivalents may be paid to Grantees currently or may
be deferred. All Dividend Equivalents that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to additional Stock Units for the Grantee, and deferred Dividend
Equivalents may accrue interest, all as determined by the Committee. The
Committee may provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals. Dividend Equivalents may be payable
in cash or shares of Common Stock or in a combination of the two, as determined
by the Committee. Any Dividend Equivalents underlying Stock Units which are
payable based on the achievement of specific performance conditions shall vest
and become payable at the same time as the underlying Stock Units.

SECTION 9.    OTHER EQUITY AWARDS

The Committee may grant Other Equity Awards, which are awards (other than those
described in Section 5, Section 6, Section 7, Section 8 or Section 10 of the
Plan) that are based on, measured by or payable in Common Stock to any Eligible
Participant, on such terms and conditions as the Committee shall determine.
Other Equity Awards may be granted subject to the achievement of performance
goals or other conditions.

Other Equity Awards may be denominated in cash, shares of Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing, and may be paid in cash, Common Stock or other securities, or in
a combination of cash, Common Stock and other securities, all as determined by
the Committee in the Award Agreement.

SECTION 10.    INCENTIVE AWARDS

The Committee may grant Incentive Awards to Eligible Participants. Incentive
Awards are performance-based Awards that are expressed in U.S. currency, but may
be payable in

 

9



--------------------------------------------------------------------------------

the form of cash, Common Stock, or a combination of both. The Committee shall
determine the terms and conditions applicable to Incentive Awards, including the
criteria for the vesting and payment of Incentive Awards. Incentive Awards shall
be based on such measures as the Committee deems appropriate and need not relate
to the value of shares of Common Stock. Incentive Awards may be either annual
Incentive Awards with a performance cycle of one year or less or long-term
Incentive Awards with a performance cycle of more than one year. The target
amount of the Incentive Award, the performance goals, the applicable performance
cycle, the form of payment, and other terms and conditions applicable to an
Incentive Award will be determined in the sole discretion of the Committee and
will be set forth in an Award Agreement.

Payment with respect to an Incentive Award will be at the time or times set
forth in the Award Agreement.

SECTION 11.    QUALIFIED PERFORMANCE-BASED COMPENSATION

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Awards, Stock Units, Dividend Equivalents, Other Equity
Awards or Incentive Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code
(“Performance-Based Awards”). The provisions of this Section 11 shall apply to
any such Performance-Based Awards.

(b) Performance Goals. When Awards are made under this Section 11, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the performance period during which the performance goals will be measured,
(iii) the maximum amounts that may be paid if the performance goals are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the Plan and section 162(m) of the Code, including the employment
requirements and payment terms. The performance goals may be used on an absolute
or relative basis and may relate to the Employee’s business unit, region, sector
or industry group, a specific product or service line, or the performance of the
Company or a subsidiary or the Company and its subsidiaries as a whole, or any
combination of the foregoing. The Committee shall use objectively determinable
performance goals based on one or more of the following criteria: basic or
diluted earnings per share; total shareholder return; operating income; net
income; cash flow (including but not limited to, operating cash flow, free cash
flow, and cash flow return on capital); return on equity, capital, assets, or
sales; revenue or revenue growth; earnings before interest, taxes, depreciation
and amortization (“EBITDA”) or EBITDA growth; stock price; debt-to-capital
ratio; stockholders’ equity per share; operating income as a percent of revenue;
gross profit as a percent of revenue; selling, general and administrative
expenses as a percent of revenue; pre-tax profit; orders; improvements in
capital structure; budget and expense management; productivity ratios; economic
value added or other value added measurements; operating efficiency; working
capital targets; enterprise value; customer value; customer satisfaction;
completion of acquisition or business expansion. The performance goals need not
be uniform as among Grantees. The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met.

 

10



--------------------------------------------------------------------------------

(c) Establishment of Goals. Performance goals must be pre-established by the
Committee. A performance goal is considered pre-established if it is established
in writing not later than 90 days after the commencement of the period of
service to which the performance goal relates, provided that the outcome is
substantially uncertain at the time the Committee actually established the goal.
However, in no event will a performance goal be considered pre-established if it
is established after 25% of the period of service (as scheduled in good faith at
the time the goal is established) has elapsed. The Committee shall not have
discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals, but may reduce the amount of
compensation that is payable, pursuant to Performance-Based Awards.

(d) Maximum Payment. The maximum number of shares of Common Stock that may be
subject to Awards that are intended as Performance-Based Awards made to an
individual during a calendar year shall not exceed the individual limit set
forth in Section 3 of the Plan. The maximum amount of cash that may be subject
to Awards that are intended as Performance-Based Awards made to an individual
for a performance period shall not exceed the individual limit set forth in
Section 3 of the Plan

(e) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Award Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Award based on the achievement of the performance goals
and the satisfaction of all other terms of the Award Agreement.

(f) Death, Disability or Other Circumstances. To the extent consistent with
section 162(m) of the Code, the Committee may provide that Performance-Based
Awards shall be payable or restrictions on such Performance-Based Awards shall
lapse, in whole or in part, in the event of the Grantee’s death or disability
during the performance period, or under other circumstances consistent with the
Treasury regulations and rulings under section 162(m) of the Code.

(g) Adjustments. To the extent applicable, subject to the following sentence and
unless the Committee determines otherwise, the determination of the achievement
of performance goals shall be based on the relevant financial measure, computed
in accordance with U.S. generally accepted accounting principles (“GAAP”), and
in a manner consistent with the methods used in the Company’s audited financial
statements. In setting the performance goals for “qualified performance-based
compensation” within the period prescribed in subsection (c), the Committee may
provide for such adjustments as it deems appropriate, to the extent consistent
with the requirements of section 162(m) of the Code, including (i) to exclude
one or more specified components of the calculation thereof or (ii) to include
one or more other specified items, including, but not limited to, exclusions
under subsection (i) or inclusions under subsection (ii) designed to reflect
changes during the performance period in generally accepted accounting
principles or in tax rates, currency fluctuations, the effects of acquisitions
or dispositions of a business or investments in whole or in part, debt reduction
charges, extraordinary or nonrecurring items, the gain or loss from claims or
litigation and related insurance recoveries, the effects of impairment of
tangible or intangible assets, or the effects of restructuring or reductions in
force or other business recharacterization activities, income or expense related
to defined benefit or defined contribution pension plans, uninsured losses from
natural catastrophes or political and legal developments affecting the

 

11



--------------------------------------------------------------------------------

Company’s business (including losses as a result of war, terrorism,
confiscation, expropriation, seizure, new regulatory requirements, business
interruption or similar events).

(h) Status of Performance Awards under Code Section 162(m). It is the intent of
the Company that Awards under this Section 11 constitute “performance-based
compensation” within the meaning of section 162(m) of the Code and regulations
thereunder. Accordingly, the terms of this Section 11 shall be interpreted in a
manner consistent with section 162(m) of the Code and the regulations
thereunder. If any provision of the Plan as in effect on the date of adoption of
any agreements relating to Awards under this Section 11 does not comply or is
inconsistent with the requirements of section 162(m) of the Code or the
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

SECTION 12.    DEFERRALS

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Award, or may permit a Grantee to defer compensation payable
to the Grantee in the form of an Award under the Plan. If any such deferral
election is permitted or required, the Committee shall establish rules and
procedures for such deferrals, subject in all respects to the applicable
provisions of section 409A of the Code.

SECTION 13.    WITHHOLDING OF TAXES

(a) Required Withholding. All Awards under the Plan shall be subject to
applicable federal (including FICA), foreign, state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Awards pay to the Employer the amount of any federal,
foreign, state or local taxes that the Employer is required to withhold with
respect to such Awards, or the Employer may deduct from other wages paid by the
Employer the amount of any withholding taxes due with respect to such Awards.
The Company may require the payment of any taxes before issuing any shares of
Common Stock pursuant to the Award.

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Employer’s tax withholding obligation with respect to
Awards paid in Common Stock by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), foreign, state and local tax liabilities. The election must be in a form
and manner prescribed by the Committee and may be subject to the prior approval
of the Committee.

SECTION 14.    TRANSFERABILITY OF AWARDS

(a) Nontransferability of Awards. Except as provided in subsection (b) below,
only the Grantee may exercise rights under an Award during the Grantee’s
lifetime. A Grantee may not transfer those rights except (i) by will or by the
laws of descent and distribution or (ii) with respect to Awards other than
Incentive Stock Options, if permitted in any specific case by the Committee,
pursuant to a domestic relations order or otherwise as permitted by the
Committee. When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee may exercise such rights. Any
such successor must furnish proof satisfactory to the Company of his or her
right to receive the Award under the Grantee’s will or under the applicable laws
of descent and distribution.

 

12



--------------------------------------------------------------------------------

(b) Transfer of Non Qualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in an Award Agreement, that a Grantee may transfer Non
Qualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of a Non Qualified Option and the transferred Non Qualified Option shall
continue to be subject to the same terms and conditions as were applicable to
the Non Qualified Option immediately before the transfer.

SECTION 15.    CONSEQUENCES OF A CHANGE IN CONTROL

(a) Assumption of Outstanding Awards. Upon a Change in Control where the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
and SARs that are not exercised or paid at the time of the Change in Control
shall be assumed by, or replaced with comparable options or rights by, the
surviving corporation (or a parent or subsidiary of the surviving corporation),
and other outstanding Awards shall be converted to similar grants of the
surviving corporation (or a parent or subsidiary of the surviving corporation).
Notwithstanding the immediately preceding sentence, if, in connection with such
Change in Control, any outstanding Options and SARs are not assumed by, or
replaced with comparable options or rights by, the surviving corporation (or a
parent or subsidiary of the surviving corporation), and any other outstanding
Awards are not converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation), then upon such Change in
Control (i) all such outstanding Options and SARs that are not assumed or
replaced shall accelerate and become fully exercisable, (ii) the restrictions
and conditions on all such outstanding Stock Awards that are not converted to
similar grants shall fully lapse and (iii) all such outstanding Stock Units,
Dividend Equivalents, Other Equity Awards and Incentive Awards that are not
converted to similar grants shall be fully vested. After a Change in Control,
references to the “Employer” as they relate to employment matters shall include
the successor employer.

(b) Vesting upon Certain Terminations of Employment. Unless the Award Agreement
provides otherwise, if a Grantee’s Award is assumed as provided in Section 15(a)
and if, within the two year period following the occurrence of such Change in
Control, the Grantee’s employment is terminated by the Company without Cause, or
the Grantee resigns for Good Reason, then as of the date of such Grantee’s
termination of employment or service all of such Grantee’s then outstanding
(i) Options and SARs shall automatically accelerate and become fully
exercisable, (ii) Stock Awards shall have all restrictions and conditions
immediately lapse and (iii) Stock Units, Dividend Equivalents, Other Equity
Awards and Incentive Awards shall be fully vested; provided that if the vesting
of any such Awards is based, in whole or in part, on performance, the applicable
Award shall become vested at the target level of performance.

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
in Control, the Committee may take any of the following actions with respect to
any or all outstanding Awards, without the consent of any Grantee: (i) the
Committee may determine that outstanding Options and SARs shall accelerate and
become fully exercisable, in whole or part; (ii) the Committee may determine
that the restrictions and conditions on outstanding Stock Awards shall lapse, in
whole or part; (iii) the Committee may determine that

 

13



--------------------------------------------------------------------------------

outstanding Stock Units, Dividend Equivalents, Other Equity Awards and Incentive
Awards shall be fully vested, in whole or part; (iv) the Committee may require
that Grantees surrender their outstanding Options and SARs in exchange for a
payment by the Company, in cash or Common Stock as determined by the Committee,
in an amount equal to the amount, if any, by which the then Fair Market Value of
the shares of Common Stock subject to the Grantee’s unexercised Options and SARs
exceeds the Exercise Price of the Options or the base amount of the SARs, as
applicable; (v) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate; or (vi) determine that Grantees
shall receive a payment in settlement of outstanding Stock Awards, Stock Units,
Dividend Equivalents, Incentive Awards or Other Equity Awards, if permitted
under section 409A of the Code. Such surrender, termination or payment shall
take place as of the date of the Change in Control or such other date as the
Committee may specify. Without limiting the foregoing, if the per share Fair
Market Value of the Common Stock equals or is less than the per share Exercise
Price or base amount, as applicable, the Company shall not be required to make
any payment to the Grantee upon surrender of the Option or SAR.

SECTION 16.    AGREEMENT WITH GRANTEES

Each Award made under the Plan shall be evidenced by an Award Agreement
containing such terms and conditions as the Committee shall approve. In the
event of a conflict between the provisions of the Plan and the provisions of any
Award Agreement, the provisions of the Plan shall control.

SECTION 17.    REQUIREMENTS FOR ISSUANCE OF SHARES

No shares of Common Stock shall be issued or transferred in connection with any
Award hereunder unless and until all legal requirements applicable to the
issuance or transfer of such shares of Common Stock have been complied with to
the satisfaction of the Committee. The Committee shall have the right to
condition any Award made to any Grantee hereunder on such Grantee’s undertaking
in writing to comply with such restrictions on his or her subsequent disposition
of such shares of Common Stock as the Committee shall deem necessary or
advisable, and if the Company determines to issue certificates representing such
shares, such certificates may be legended to reflect any such restrictions. Any
certificates representing shares of Common Stock issued or transferred under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be required by applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon. No Grantee shall have any right as
a stockholder with respect to Common Stock covered by an Award until shares have
been issued to the Grantee.

SECTION 18.    AMENDMENT AND TERMINATION OF THE PLAN

(a) Amendment. The Board may amend or terminate the Plan at any time, provided,
however, that the Board shall not amend the Plan without stockholder approval if
such approval is required in order to comply with the Code or other applicable
laws or to comply with applicable stock exchange requirements.

(b) No Repricing Without Stockholder Approval. Except as provided in
Section 3(d), the Committee shall not (i) implement any cancellation/regrant
program pursuant to which

 

14



--------------------------------------------------------------------------------

outstanding Options or SARs under the Plan are cancelled and new Options or SARs
are granted in replacement with a lower exercise price per share, (ii) cancel
outstanding Options or SARs under the Plan with exercise or base prices per
share in excess of the then current Fair Market Value per share of Common Stock
for consideration payable in cash, equity securities of the Company or in the
form of any other award under the Plan, except in connection with a Change in
Control transaction or (iii) otherwise directly reduce the exercise price in
effect for outstanding Options or SARs under the Plan, without in each such
instance obtaining stockholder approval.

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders. The termination of the Plan shall not impair Awards
outstanding or the power and authority of the Committee with respect to an
outstanding Award.

(d) Termination and Amendment of Outstanding Awards. A termination or amendment
of the Plan that occurs after an Award is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under a right that has been reserved in the Plan or the Award Agreement,
including under Section 15 and Section 26(a). The termination of the Plan shall
not impair the power and authority of the Committee with respect to an
outstanding Award. Whether or not the Plan has terminated, an outstanding Award
may be terminated or amended under Section 15 and Section 26(a) or may be
amended by agreement of the Company and the Grantee consistent with the Plan.
Notwithstanding anything in the Plan to the contrary, the Board may amend the
Plan in such manner as it deems appropriate in the event of a change in
applicable law or regulations.

(e) Stockholder Approval for Performance-Based Awards. If Awards are granted as
Performance-Based Awards under Section 11 above, the Plan must be reapproved by
the Company’s stockholders no later than the first stockholders meeting that
occurs in the fifth year following the year in which the stockholders previously
approved the provisions of Section 11, if additional Performance-Based Awards
are to be made under Section 11 and if required by section 162(m) of the Code or
the regulations thereunder.

(f) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

SECTION 19.    FUNDING OF THE PLAN

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Awards under this Plan. In no event shall interest be paid or
accrued on any Award, including unpaid installments of Awards. No Grantee or any
other person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

 

15



--------------------------------------------------------------------------------

SECTION 20.    RIGHTS OF GRANTEES

Nothing in this Plan shall entitle any Employee, Non-Employee Director or other
person to any claim or right to be granted an Award under this Plan. Neither
this Plan nor any action taken hereunder shall be construed as giving any
individual any rights to be retained by or in the employ of the Employer or any
other employment rights.

SECTION 21.    NO FRACTIONAL SHARES

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

SECTION 22.    SEVERABILITY

In case any provision of this Plan or of any Award Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

SECTION 23.    HEADINGS

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

SECTION 24.    EFFECTIVE DATE OF THE PLAN

The Plan shall be effective as of April 28, 2016 (the “Effective Date”), subject
to approval of the Company’s stockholders.

SECTION 25.    NOTICES

All notices under the Plan shall be in writing, and shall be addressed to the
General Counsel and shall be delivered to the Company at:

Unisys Corporation

801 Lakeview Drive, Suite 100

Blue Bell, PA 19422

Attention: General Counsel

Any notices to the Grantee, shall be delivered to the Grantee personally, sent
by facsimile transmission or mailed to the Grantee at the address appearing in
the records of the Company.

SECTION 26.    MISCELLANEOUS

(a) Awards in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Awards under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Awards to employees thereof
who become Employees, or for other proper

 

16



--------------------------------------------------------------------------------

corporate purposes, or (ii) limit the right of the Company to grant stock
options or make other awards outside of this Plan. Without limiting the
foregoing, the Committee may make an Award to an employee of another corporation
who becomes an Employee by reason of a corporate merger, consolidation,
acquisition of stock or property, reorganization or liquidation involving the
Company, the parent or any of their subsidiaries in substitution for a stock
option, stock award or other grant made by such corporation. The terms and
conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute grants.

(b) Company Policies. All Awards under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and any other
policies implemented by the Board or the Committee, as in effect from time to
time.

(c) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Common Stock under
Awards shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Awards of
Performance-Based Awards comply with the applicable provisions of section 162(m)
of the Code and that, to the extent applicable, Awards comply with the
requirements of section 409A of the Code. To the extent that any provision that
is designed to comply with section 16 of the Exchange Act or the legal
requirements of section 422, 162(m) or 409A of the Code as set forth in the Plan
ceases to be necessary under section 16 of the Exchange Act or required under
section 422, 162(m) or 409A of the Code, that Plan provision shall cease to
apply. The Committee may revoke any Award if it is contrary to law or modify an
Award to bring it into compliance with any valid and mandatory government
regulation. The Committee may also adopt rules regarding the withholding of
taxes on payments to Grantees. The Committee may, in its sole discretion, agree
to limit its authority under this Section.

(d) Section 409A. The Plan is intended to comply with the requirements of
section 409A of the Code, to the extent applicable. All Awards shall be
construed and administered such that the Award either (i) qualifies for an
exemption from the requirements of section 409A of the Code or (ii) satisfies
the requirements of section 409A of the Code. If an Award is subject to section
409A of the Code, (i) distributions shall only be made in a manner and upon an
event permitted under section 409A of the Code, (ii) payments to be made upon a
termination of employment shall only be made upon a “separation from service”
under section 409A of the Code, (iii) payments to be made upon a Change in
Control shall only be made upon a “change of control event” under section 409A
of the Code, (iv) unless the Award specifies otherwise, each payment shall be
treated as a separate payment for purposes of section 409A of the Code and all
installment payments shall be treated as a separate payment, and (v) in no event
shall a Grantee, directly or indirectly, designate the calendar year in which a
distribution is made except in accordance with section 409A of the Code. Any
Award granted under the Plan that is subject to section 409A of the Code and
that is to be distributed to a key employee (as defined below) upon separation
from service shall be administered so that any distribution with respect to such
Award shall be postponed

 

17



--------------------------------------------------------------------------------

for six months following the date of the Grantee’s separation from service, if
required by section 409A of the Code. If a distribution is delayed pursuant to
section 409A of the Code, the distribution shall be paid within 30 days after
the end of the six-month period. If the Grantee dies during such six-month
period, any postponed amounts shall be paid within 60 days of the Grantee’s
death. The determination of key employees, including the number and identity of
persons considered key employees and the identification date, shall be made by
the Committee or its delegate each year in accordance with section 416(i) of the
Code and the “specified employee” requirements of section 409A of the Code.
Notwithstanding anything in this Plan or any Award Agreement to the contrary,
each Grantee shall be solely responsible for the tax consequences of Awards
under this Plan, and in no event shall the Company have any responsibility or
liability if any Award does not meet the applicable requirements of section 409A
of the Code. Although the Company intends to administer the Plan to prevent
taxation under section 409A of the Code, the Company does not represent or
warrant that the Plan or any Award complies with any provision of federal,
foreign, state, local or other tax law.

(e) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Awards on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(f) No Fiduciary Relationship. Nothing contained in the Plan, and no action
taken pursuant to the provisions of the Plan, shall create or shall be construed
to create a trust of any kind, or a fiduciary relationship between the Company,
its subsidiaries or affiliates, or their directors or officers or the Committee,
on the one hand, and the Grantee, the Company, its subsidiaries or affiliates or
any other person or entity, on the other.

(g) Governing Law. The validity, construction, interpretation and effect of the
Plan and Award Agreements issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.

SECTION 27.    DEFINITIONS

When used in this Plan, the following terms will have the respective meanings
set forth below.

(a) “Award” shall have the meaning set forth in Section 2(a).

(b) “Award Agreement” means the written instrument that sets forth the terms and
conditions of an Award, including all amendments thereto.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” with respect to any Grantee, unless otherwise specified in the Award
Agreement, means the Grantee (i) is intentionally dishonest in any aspect of his
or her employment; (ii) is convicted (including pursuant to a plea of guilty or
nolo contendere) of any felony, or a misdemeanor that impairs his or her ability
to substantially perform his or her job

 

18



--------------------------------------------------------------------------------

or is otherwise injurious to the Company; (iii) engages in conduct which is
against the best interest of the Company, including conduct that violates the
Unisys Code of Ethical Conduct; (iv) violates any law or administrative
regulation related to the Company’s business; (v) willfully fails to perform his
or her duties to a substantial degree; or (vi) uses the Company’s confidential
or proprietary information improperly. The termination of employment or service
of the Grantee shall not be deemed to be for Cause unless and until there shall
have been delivered to the Grantee a written notice from the Committee (after
reasonable notice is provided to the Grantee and the Grantee is given an
opportunity, together with counsel, to be heard before the Committee, which the
Grantee must request in accordance with Section 25), finding that, in the good
faith opinion of the Committee, the Grantee is guilty of the conduct alleged,
and specifying the particulars thereof in detail.

(e) “Change in Control” shall be deemed to have occurred if:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of Stock (the
“Outstanding Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), provided, however, that the
following acquisitions will not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction described in
clauses (A), (B) and (C) of subsection (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual’s becoming a director after the
effective date of the Plan whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered as though
the individual were a member of the Incumbent Board, but excluding, for this
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Stock and
Outstanding Voting Securities immediately before the Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or

 

19



--------------------------------------------------------------------------------

more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Stock and
Outstanding Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or the corporation
resulting from the Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from the Business Combination or the combined
voting power of the then outstanding voting securities of the corporation except
to the extent that the Person owned 20% or more of the Outstanding Stock or
Outstanding Voting Securities before the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for the Business Combination.

Notwithstanding the foregoing, the Committee may modify the definition of Change
in Control for a particular Award as set forth in the Award Agreement, as the
Committee deems appropriate, to comply with section 409A of the Code.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(g) “Committee” shall have the meaning set forth in Section 1(a).

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Unisys Corporation, and any successor corporation, as
determined by the Committee.

(j) “Dividend” means a dividend paid on shares of Common Stock.

(k) “Dividend Equivalent” means an amount calculated with respect to a Stock
Unit, which is determined by multiplying the number of shares of Common Stock
subject to the Stock Unit by the per-share cash Dividend, or the per-share fair
market value (as determined by the Committee) of any Dividend in consideration
other than cash, paid by the Company on its Common Stock. If interest is
credited on accumulated dividend equivalents, the term “Dividend Equivalent”
shall include the accrued interest.

(l) “Effective Date” shall have the meaning set forth in Section 24.

(m) “Eligible Participant” shall have the meaning set forth in Section 4(a).

(n) “Employed by, or provide service to, the Employer” means, unless otherwise
specified in the Award Agreement, employment or service as an Employee or member
of the Board (so that, for purposes of exercising Options and SARs and
satisfying conditions with respect to Stock Awards, Stock Units, Incentive
Awards, Dividend Equivalents, Performance-Based Awards and Other Equity Awards,
a Grantee shall not be considered to have terminated employment or service until
the Grantee ceases to be an Employee and member of the Board). Notwithstanding
the foregoing, with respect to any Award subject to section 409A of the Code,
“employed by, or provide service to, the Employer” shall be interpreted within
the meaning of section 409A of the Code and the related Treasury Regulations.

 

20



--------------------------------------------------------------------------------

(o) “Employee” means an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal Revenue Service or any
court or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

(p) “Employer” means the Company and its subsidiaries, as determined by the
Committee.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Exercise Price” shall have the meaning set forth in Section 5(c).

(s) “Fair Market Value” per share of Common Stock means, unless the Committee
determines otherwise with respect to a particular Award, the sales price of a
share of Common Stock (i) on the New York Stock Exchange as of the official
close of the New York Stock Exchange at 4 p.m. U.S. Eastern Standard Time or
Eastern Daylight Time, as the case may be, on the relevant date (or if there
were no trades on that date the latest preceding date upon which a sale was
reported) or (ii) on such other stock exchange, designated by the Committee in
its sole discretion, as the official close of such exchange on such date (or if
there were no trades on that date the latest preceding date upon which a sale
was reported).

(t) “Good Reason” with respect to any Grantee, unless otherwise specified in the
Award Agreement, means (i) a material diminution in the Grantee’s authority,
duties or responsibilities; (ii) any material breach by the Company of the terms
of the Plan or an Award Agreement issued under the Plan; (iii) a material change
in the Grantee’s work location, at a minimum of 50 miles radius from the
Grantee’s then primary work location; or (iv) a material diminution in the
Grantee’s compensation, including base salary or annual target bonus, in each
case, without the Grantee’s consent. Notwithstanding the foregoing, a Grantee
shall not have Good Reason unless the Grantee provides notice to the Company in
accordance with Section 25 of the condition the Grantee claims gives rise to
Good Reason within 90 days of the initial occurrence of such condition, the
Company fails to remedy the condition within 30 days after receiving notice from
the Grantee, and the Grantee’s termination of employment occurs within 30 days
after the lapse of the Company’s cure period; provided, however, that in the
event that a Grantee provides notice to the Company of a condition that the
Grantee claims gives rise to Good Reason, the Committee shall make a
determination in good faith as to whether the condition constitutes Good Reason,
and the determination by the Committee shall be binding upon all parties. This
definition of “Good Reason” shall be interpreted and applied in a manner that is
consistent with the terms of Treasury Regulation Section 1.409A-1(n)(2) and
guidance thereunder.

(u) “Grantee” shall have the meaning set forth in Section 4(b).

(v) “Incentive Award” shall mean an incentive award granted under the Plan as
described under Section 10.

(w) “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code, as
described in Section 5.

 

21



--------------------------------------------------------------------------------

(x) “Non-Employee Director” means a member of the Board, or a member of the
Board of Directors of a subsidiary of the Company, who is not an Employee.

(y) “Non Qualified Stock Option” means an Option that is not intended to be
taxed as an incentive stock option under section 422 of the Code, as described
in Section 5.

(z) “Option” means an Incentive Stock Option or Non Qualified Stock Option, as
described in Section 5.

(aa) “Other Equity Award” means any Award based on, measured by or payable in
Common Stock (other than an Option, Stock Unit, Stock Award, SAR or Incentive
Award), as described in Section 9.

(bb) “Performance-Based Awards” shall have the meaning set forth in Section 11.

(cc) “Plan” means this Unisys Corporation 2016 Long-Term Incentive and Equity
Compensation Plan, as may be amended from time to time.

(dd) “Prior Plans” means the Company’s 2003 Long-Term Incentive and Equity
Compensation Plan, 2007 Long-Term Incentive and Equity Compensation Plan and
2010 Long-Term Incentive and Equity Compensation Plan, all as may be amended and
restated.

(ee) “Restriction Period” shall have the meaning set forth in Section 7(a).

(ff) “SAR” means a stock appreciation right, as described in Section 6

(gg) “Stock Award” means an award of Common Stock, as described in Section 7.

(hh) “Stock Unit” means an award of a phantom unit representing a share of
Common Stock, as described in Section 8.

 

22